Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b), is withdrawn in view of Applicant’s amendment filed 06/17/2021.

Allowable Subject Matter
Claims 1, 4-7, 9-13, 16, 17 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determine whether there is a request to download information on the battery from the charger, wherein receiving battery identifying information for the battery from a charger, retrieving information on the battery from the learned database associated with the battery identifying information, and sending the information on the battery to the charger occur in response to determining that there is a download information on the battery from the charger; and determine whether there is a request to upload from the EIS system, wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery, storing the EIS test waveform, the response waveform, and the performance parameters in the learned database as associated with the battery, and analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters associated with the battery occur in response to determining that there is a request to upload from the EIS system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determine whether the charger database contains information on the battery; send a request for information on the battery to an EISA network communicatively connected to the charger in response to determining that the charger database does not contain information on the battery; receive the information on the battery from the EISA network; and store the information on the battery in the charger database as associated with the battery, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determining whether the is a request to download information on the battery from the charger, wherein receiving battery identifying information for the battery from a charger, retrieving information on the battery from the learned database associated with the battery identifying information, and sending the information on the battery to the charger occur in response to determining that there is a download information on the battery from the charger; and determining whether there is a request to upload from the EIS system, wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery, storing the EIS test waveform, the response waveform, and the performance parameters in the learned database as associated with the battery, and analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters associated with the battery occur in response to determining that there is a request to upload from the EIS system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 25 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determine whether there is a request to upload from the EIS system, wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery, storing the EIS test waveform, the response waveform, and the performance parameters in the learned database as associated with the battery, and analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters associated with the battery occur in response to determining that there is a request to upload from the EIS system; and determine whether there is a request to download EIS testing information for the battery from the EIS system in response to determining that there is not a request to upload from the EIS system, wherein receiving battery identifying information for the battery; retrieving the EIS testing information for the battery from the information on the battery stored on the learned database; and sending the EIS testing information for the battery to the EIS system occur in response to determining that there is a request to download EIS testing information for the battery from the EIS system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 26 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determine whether EIS testing information for the battery is available in the data database and the command database; send a request to download EIS testing information for the battery to an EISA network communicatively connected to the EIS system; receive EIS testing information for the battery from the EISA network, wherein the EIS testing information includes EIS test waveform parameters and EIS testing commands, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 27 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious receive the EIS test request; prepare an EIS test waveform according to EIS test waveform parameters associated with the battery; apply the EIS test waveform to the battery according to EIS testing commands associated with the battery; collect a response waveform from the battery according to the EIS testing commands; convert the response waveform from analog signals to digital signals; apply a charging algorithm to the EIS test waveform parameters and the digital signals of the response waveform to determine a charging recommendation; and send the charging recommendation to the charger, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 30 is allowed because the closest prior art, Sudhan S et al. [US 2015/0244011 A1], fails to anticipate or render obvious determining whether there is a request to upload from the EIS system, wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery, storing the EIS test waveform, the response waveform, and the performance parameters in the learned database as associated with the battery, and analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters associated with the battery occur in response to determining that there is a request to upload from the EIS system; and determining whether there is a request to download EIS testing information for the battery from the EIS system in response to determining that there is not a request to upload from the EIS system, wherein receiving battery identifying information for the battery; retrieving the EIS testing information for the battery from the information on the battery stored on the learned database; and sending the EIS testing information for the battery to the EIS system occur in response to determining that there is a request to download EIS testing information for the battery from the EIS system, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al. (US Patent Number 6,526,361 B1) discloses a method and apparatus for battery evaluation by utilizing a neural network to access a microcycle sequence of microload/microcharge tests;
Tinnemeyer (US Patent Application Publication 2003/0204328 A1) discloses a method for testing an electrochemical system by obtaining complex impedance data and deriving a value for a characteristic of the electrochemical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862